UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2010


SYLVIA E. MCRAE,

                  Plaintiff - Appellant,

             v.

SAMUEL L. EVANS, III,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:08-cv-01957-CWH)


Submitted:    December 16, 2008            Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvia E. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvia    E.    McRae       appeals      the   district       court’s     order

affirming the magistrate judge’s order remanding her case to the

South Carolina state court.                 Generally, “[a]n order remanding a

case    to    the   state     court       from    which      it    was    removed    is    not

reviewable on appeal or otherwise.”                    28 U.S.C.A. § 1447(d) (West

2006). Although this section could be read expansively to apply

to all remand orders, the Supreme Court has held that it must be

read    in    conjunction     with     28    U.S.C.A.        §    1447(c)    (West    2006).

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).

              Because the remand order is based on a lack of subject

matter jurisdiction, it falls within the scope of § 1447(c) and

is therefore not reviewable.                See 28 U.S.C.A. § 1447(c) (“If at

any    time   before    final    judgment         it    appears      that    the    district

court    lacks      subject    matter       jurisdiction,          the     case    shall    be

remanded.”); Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d

192, 196 (4th Cir. 2008) (holding that a remand order based on

lack of subject matter jurisdiction, whether sua sponte or not,

falls under § 1447(c) and is not reviewable).

              Accordingly, we dismiss the appeal. We dispense with

oral    argument       because      the     facts      and    legal       contentions      are

adequately       presented     in     the    materials           before    the    court    and

argument would not aid the decisional process.

                                                                                   DISMISSED

                                              2